Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Elizabeth Silva Mendoza, Appellant                      Appeal from the Criminal District Court No.
                                                         6 of Dallas County, Texas (Tr. Ct. No. F13-
 No. 06-14-00227-CR          v.                          40734-X). Memorandum Opinion delivered
                                                         by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                            and Justice Moseley participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting any suggestion
that Elizabeth Mendoza’s ten-month sentence was imposed pursuant to a plea agreement and by
clarifying that she entered an open plea of true to the State’s allegations supporting revocation. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Elizabeth Mendoza, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                         RENDERED JUNE 25, 2015
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk